FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QUA VAN LE,                                      No. 09-73745

               Petitioner,                       Agency No. A027-754-294

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Qua Van Le, a native and citizen of Vietnam, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process

claims, and for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to consider the BIA’s denial of Le’s motion to reopen

the discretionary denial of cancellation of removal. See Fernandez v. Gonzales,

439 F.3d 592, 601 (9th Cir. 2006). Le’s claim that the BIA did not issue a decision

that fully explains the reasons for denying his motion to reopen is foreclosed by

this determination. See id. at 603-04.

      Le’s contention that the Board did not consider the evidence he submitted

fails because he has not “overcome the presumption that the BIA did review the

record.” Id. at 603.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                   09-73745